Per Curiam. The judgment in this case is based on the negligence of appellants by which a certain water tank was overflowed and damage thereby caused to the stock of hardware of appellee in the building where the tank was situated. The case was tried by the court without a jury, appellants found guilty and the damages assessed at $400. It is one of the class of cases in which appeal is so often made to this court to reverse, on the ground that the finding or verdict is contrary to the, evidence. A reading of the evidence leaves a conviction on the mind that the theory of appellee is probably correct, and the finding of the trial court in conformity with the most reasonable deduction that can be made' from the evidence will not be set aside here. Bull, one of the defendants, was a plumber who was employed by the owner of the building, Fanny Bernauer, to make some changes and repairs in the plumbing, and his employe’s negligence in performing the work caused the injury to appellee’s goods. Appellants now insist that Buh was an independent contractor, for whose neglect Bernauer was not liable. The terms of the employment of Bull are not given and it must, therefore, be assumed that no special térras were agreed on. He was employed generally to do the required work, and was for that purpose the agent or servant of his employer. Possession or control of the building or plumbing or any part of it was not given to him. His employer had the right to control and direct the entire work, and might have discharged Buh from the employment if he refused to obey her instructions. The character of his employment bears no resemblance to that of an independent contractor. Glickauf et al. v. Maurer, 75 Ill. 289; Cooley on Torts (2d Ed.), 643. There is nothing in the lease from appellant Bernauer to appellee which exempts her from claims for damages caused by the neglect of herself or employes in making repairs on the plumbing in the building. We think there is evidence which supports the finding as to the measure of damages. The judgment is affirmed. Judgment affirmed.